[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendants' motion to dismiss is granted on the grounds that mootness deprives the court of subject matter jurisdiction. State v. Tippets-Abett-McCarthy-Stratton, 204 Conn. 177. During the pendency of this appeal the defendant duly noticed, heard and decided an identical application to that which is involved in this appeal and published notice of its decision. No appeal was taken from this action. This event prevents this court from granting any practical relief on the merits of the appeal. McCallum v. Inland Wetlands Commission, 196 Conn. 218, as the defendant's action in this case no longer has any operative effect.
MOTTOLESE, J.